Exhibit 10.10

 

BUNGE LIMITED

EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

- Notice of Nonqualified Stock Option Grant -

 

Effective as of the Date of Grant set forth below, the Participant named below
is hereby awarded a nonqualified stock option to purchase the number of Shares
set forth below (the “Nonqualified Stock Option”) under the Bunge Limited Equity
Incentive Plan (the “Plan”), subject to the terms and conditions of the Plan and
this Award Agreement (this “Award Agreement”).  This Award Agreement consists of
this Notice of Nonqualified Stock Option Grant (the “Grant Notice”) and the
attached Terms and Conditions Applicable to Nonqualified Stock Options (the
“Terms and Conditions”).  Defined terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

Participant Information:

 

Name:

Address:

 

 

 

Summary of Nonqualified Stock Option Terms:

 

Date of Grant:

 

Shares subject to the Nonqualified Stock Option:

Vesting Schedule: See Terms and Conditions.

 

Exercise Price per Share:                  U.S.$          .

Expiration Date:

 

 

Ten (10) years from the Date of Grant, unless earlier terminated as provided
herein.

 

The Participant and Bunge Limited, a company organized under the laws of
Bermuda, and any successor thereto (“Bunge”), agree that this Nonqualified Stock
Option is granted under and subject to the terms and conditions of the Plan and
this Award Agreement, and that this Nonqualified Stock Option is granted for no
consideration other than the Participant’s services.  The Participant
acknowledges that he or she has reviewed the Plan and this Award Agreement in
their entirety and has had an opportunity to obtain the advice of counsel and a
qualified tax advisor prior to executing this Award Agreement.  The Participant
hereby agrees to comply with the terms and conditions of the Plan and this Award
Agreement and accepts as binding, conclusive and final all decisions or
interpretations of the Board upon any questions relating to the Plan and this
Award Agreement.

 

The Participant indicates acceptance of the Nonqualified Stock Option, subject
to the terms and conditions set forth in the Plan and the Award Agreement, by
signing this Grant Notice and returning it to the undersigned representative of
Bunge no later than             , 2005.  If a signed copy of this Grant Notice
is not received by such date, this Award shall be void and of no force and
effect.

 

BUNGE LIMITED

PARTICIPANT

 

 

By:

 

 

By:

 

 

Name:

Flávio Sá Carvalho

 

[NAME]

 

Title:

Chief Personnel Officer

 

 

--------------------------------------------------------------------------------


 

BUNGE LIMITED

EQUITY INCENTIVE PLAN

 

AWARD AGREEMENT

 

- Terms and Conditions Applicable to Nonqualified Stock Options -

 

1.                                      Grant.  Subject to the terms and
conditions of this Award Agreement, the Company has elected to grant the
Participant a Nonqualified Stock Option as of the Date of Grant.

 


2.                                      VESTING.  THE PARTICIPANT MAY EXERCISE
THE NONQUALIFIED STOCK OPTION ONLY WITH RESPECT TO THE PORTION THEREOF THAT HAS
VESTED.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 5 HEREIN, THE NONQUALIFIED
STOCK OPTION GRANTED UNDER THIS AWARD AGREEMENT SHALL VEST AS TO ONE-THIRD (1/3)
OF THE SHARES SUBJECT TO THE NONQUALIFIED STOCK OPTION ON EACH OF THE FIRST,
SECOND AND THIRD ANNIVERSARIES OF THE DATE OF GRANT (EACH, A “VESTING DATE”),
PROVIDED THE PARTICIPANT HAS REMAINED IN THE CONTINUOUS EMPLOYMENT OF THE
COMPANY THROUGH THE APPLICABLE VESTING DATE.  ANY FRACTIONS RESULTING FROM THE
APPLICATION OF THE VESTING SCHEDULE SHALL BE AGGREGATED, AND THE SHARES SUBJECT
TO THE NONQUALIFIED STOCK OPTION RESULTING THEREFROM MAY BE EXERCISED STARTING
FROM THE FIRST VESTING DATE.  NO EXERCISE MAY OCCUR AFTER 5:00 P.M. (NEW YORK
CITY TIME) ON THE EXPIRATION DATE.


 


3.                                      EXERCISE PROCEDURES.

 


(A)                                  NOTICE OF EXERCISE.  SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION,
AUTOMATIC TERMINATION AND FORFEITURE OF THE NONQUALIFIED STOCK OPTION PURSUANT
TO SECTION 8 OF THE PLAN, THE PARTICIPANT MAY EXERCISE THE VESTED PORTION OF THE
NONQUALIFIED STOCK OPTION, IN WHOLE OR IN PART, BY SUBMITTING A WRITTEN NOTICE
IN THE FORM ATTACHED HERETO AS EXHIBIT A TO THE COMPANY AT ITS CORPORATE
HEADQUARTERS (OR BY FOLLOWING SUCH OTHER PROCEDURES AS THE COMPANY MAY FROM TIME
TO TIME INDICATE IN WRITING TO THE PARTICIPANT).  THE EXERCISE DATE (THE
“EXERCISE DATE”) SHALL BE THE DATE ON WHICH THE SECRETARY OF BUNGE RECEIVES A
WRITTEN NOTICE OF EXERCISE, DULY COMPLETED AND SUBMITTED BY THE PARTICIPANT (OR
HIS OR HER BENEFICIARY, IF APPLICABLE), RELATING TO THE NONQUALIFIED STOCK
OPTION, IF SUCH NOTICE IS RECEIVED BY 5:00 P.M. (NEW YORK CITY TIME).  OTHERWISE
THE EXERCISE DATE SHALL BE THE FOLLOWING BUSINESS DAY.  THE PARTICIPANT SHALL
DELIVER, OR ARRANGE FOR DELIVERY, TO THE COMPANY, AT THE TIME OF GIVING THE
NOTICE, PAYMENT IN A FORM PERMISSIBLE UNDER SECTION 4 OF THIS AWARD AGREEMENT
FOR THE FULL AMOUNT OF THE EXERCISE PRICE.


 


(B)                                 ISSUANCE OF SHARES.  AFTER RECEIVING A
PROPER NOTICE OF EXERCISE, BUNGE SHALL CAUSE TO BE ISSUED THE SHARES AS TO WHICH
THE NONQUALIFIED STOCK OPTION HAS BEEN EXERCISED.


 


(C)                                  PERIOD OF EXERCISE.  SUBJECT TO THE
LIMITATIONS OF THIS AWARD AGREEMENT, NONQUALIFIED STOCK OPTIONS SHALL BE
EXERCISABLE UNTIL THE EXPIRATION DATE.  ANY NONQUALIFIED STOCK OPTIONS THAT HAVE
NOT BEEN EXERCISED BY 5:00 P.M. (NEW YORK CITY TIME) ON THE EXPIRATION DATE
SHALL EXPIRE AND BE AUTOMATICALLY CANCELLED.


 


(D)                                 WITHHOLDING TAXES.  THE COMPANY SHALL BE
ENTITLED TO REQUIRE THE PARTICIPANT, PRIOR TO DELIVERY OF ANY SHARES UPON
EXERCISE, TO REMIT TO THE COMPANY AN AMOUNT SUFFICIENT TO SATISFY ANY U.S.
FEDERAL, STATE, LOCAL AND/OR FOREIGN INCOME TAX, SOCIAL OR OTHER APPLICABLE
PAYROLL TAX WITHHOLDING REQUIREMENTS.  THE COMPANY MAY, IN ITS SOLE DISCRETION,
PERMIT THE PARTICIPANT, AFTER THE DELIVERY OF SHARES TO THE PARTICIPANT, TO
SATISFY U.S. FEDERAL, STATE, LOCAL AND/OR FOREIGN INCOME TAX, SOCIAL OR OTHER
APPLICABLE PAYROLL TAXES BY DIRECTING THE COMPANY TO REPURCHASE SHARES THAT WERE
ISSUED TO SUCH PARTICIPANT IN ACCORDANCE WITH ALL APPLICABLE LAWS AND PURSUANT
TO ANY SUCH RULES AS THE COMMITTEE MAY ESTABLISH FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


4.                                      PAYMENT FOR SHARES.  IN ORDER TO
EXERCISE THE NONQUALIFIED STOCK OPTION, THE PARTICIPANT MAY TENDER PAYMENT IN
THE FOLLOWING FORMS:


 


(A)                                  CASHLESS EXERCISE.  SUBJECT TO SUCH
RULES AND PROCEDURES AS MAY BE ADOPTED BY THE COMMITTEE, AND SUBJECT TO
APPLICABLE LAW ALL OR PART OF THE EXERCISE PRICE AND ANY WITHHOLDING TAXES MAY
BE PAID BY THE DELIVERY (ON A FORM PRESCRIBED BY THE COMPANY) OF AN IRREVOCABLE
DIRECTION:


 


(I)                                     TO A SECURITIES BROKER TO SELL SHARES
AND TO DELIVER ALL OR PART OF THE SALES PROCEEDS TO BUNGE; OR


 


(II)                                  TO PLEDGE SHARES TO A SECURITIES BROKER OR
LENDER, AS SECURITY FOR A LOAN, AND TO DELIVER ALL OR PART OF THE LOAN PROCEEDS
TO BUNGE.


 


(B)                                 CASH.  ALL OR PART OF THE EXERCISE PRICE MAY
BE PAID IN CASH OR CASH EQUIVALENTS.


 


(C)                                  CURRENTLY OWNED SHARES.  SUBJECT TO ALL
APPLICABLE LAW AND IN BUNGE’S SOLE DISCRETION, ALL OR ANY PART OF THE EXERCISE
PRICE MAY BE PAID BY SURRENDERING WHOLE SHARES THAT ARE ALREADY OWNED BY THE
PARTICIPANT.  SUCH SHARES SHALL BE SURRENDERED TO BUNGE IN GOOD FORM FOR
TRANSFER AND SHALL BE VALUED AT THEIR FAIR MARKET VALUE ON THE DATE WHEN THE
NONQUALIFIED STOCK OPTION IS EXERCISED.  THE PARTICIPANT SHALL NOT SURRENDER
SHARES IN PAYMENT OF THE EXERCISE PRICE IF SUCH ACTION WOULD CAUSE BUNGE TO
RECOGNIZE COMPENSATION EXPENSE (OR ADDITIONAL COMPENSATION EXPENSE) WITH RESPECT
TO THE NONQUALIFIED STOCK OPTION FOR FINANCIAL REPORTING PURPOSES.


 


(D)                                 CASH/SHARE COMBINATION.  SUBJECT TO ALL
APPLICABLE LAW AND IN BUNGE’S SOLE DISCRETION, ALL OR ANY PART OF THE EXERCISE
PRICE MAY BE PAID THROUGH A COMBINATION OF THE ALTERNATIVES ABOVE.


 

5.                                      Termination of Employment.  Except as
otherwise provided in this Section 5, the terms applicable in the event of the
Participant’s termination of employment with the Company shall be governed by
Section 8(d) of the Plan; provided, that in no event shall the Nonqualified
Stock Option be exercisable after the end of the Expiration Date.  In the event
of the Participant’s termination of employment due to the such Participant’s
early retirement prior to age 65 (as defined under the Company’s applicable
retirement policies), the Nonqualified Stock Option, to the extent not yet
vested, shall become immediately vested and exercisable.  Thereafter, the vested
portion of the Nonqualified Stock Option shall remain exercisable by the
Participant until the third anniversary of the date of the Participant’s
termination of employment.  Any portion of the Nonqualified Stock Option that is
not timely exercised shall lapse and become void.

 

6.                                      General Terms.

 

(a)                                  Transferability.  The Nonqualified Stock
Option is not transferable by the Participant, except by will or by the laws of
descent and distribution or pursuant to a domestic relations order, if
applicable.  Notwithstanding the foregoing, by delivering written notice to
Bunge, in a form satisfactory to Bunge, the Participant may designate a third
party who, in the event of the Participant’s death, shall thereafter be entitled
to exercise the Nonqualified Stock Option.

 

(b)                                 Award Not a Service Contract.  Neither this
Award Agreement nor the Nonqualified Stock Option granted hereunder is an
employment or service contract, and nothing in this Award Agreement shall be
deemed to create in any way whatsoever any obligation on the part of the

 

2

--------------------------------------------------------------------------------


 

Participant to continue in the employ of the Company, or of the Company to
continue the Participant’s employment.  In addition, nothing in this Award
Agreement shall obligate the Company or the shareholders, the Board, officers or
employees of Bunge or any other entity constituting the Company to continue any
relationship that the Participant might have as a director, advisor, employee or
consultant for the Company.

 

(c)                                  Restrictive Covenants; Cooperation
Obligations.

 


(I)                                     CONFIDENTIALITY.  THE PARTICIPANT
UNDERSTANDS AND ACKNOWLEDGES THAT IN THE COURSE OF HIS OR HER EMPLOYMENT, THE
PARTICIPANT SHALL HAVE ACCESS TO AND SHALL LEARN INFORMATION PROPRIETARY TO
BUNGE, ITS PARENT COMPANIES AND SUBSIDIARIES (INDIVIDUALLY AND AS A GROUP, THE
“BUNGE GROUP”) THAT CONCERNS THE TECHNOLOGICAL INNOVATIONS, OPERATION AND
METHODOLOGY OF THE BUNGE GROUP, INCLUDING, WITHOUT LIMITATION, BUSINESS PLANS,
FINANCIAL INFORMATION, PROTOCOLS, PROPOSALS, MANUALS, CLINICAL PROCEDURES AND
GUIDELINES, SCIENTIFIC DATA, COMPUTER SOURCE CODES, PROGRAMS, SOFTWARE, KNOW-HOW
AND SPECIFICATIONS, COPYRIGHTS, TRADE SECRETS, MARKET INFORMATION, DEVELOPMENTS
(AS HEREINAFTER DEFINED), DATA AND CUSTOMER INFORMATION (COLLECTIVELY,
“PROPRIETARY INFORMATION”). “DEVELOPMENTS” SHALL MEAN ALL DATA, DISCOVERIES,
FINDINGS, REPORTS, DESIGNS, INVENTIONS, IMPROVEMENTS, METHODS, PRACTICES,
TECHNIQUES, DEVELOPMENTS, PROGRAMS, CONCEPTS AND IDEAS, WHETHER OR NOT
PATENTABLE, RELATING TO THE PRESENT OR PLANNED ACTIVITIES, OR THE PRODUCTS AND
SERVICES OF THE BUNGE GROUP.  THE PARTICIPANT HEREBY AGREES THAT DURING THE
PERIOD BEGINNING ON THE DATE OF GRANT AND CONTINUING IN PERPETUITY THEREAFTER,
THE PARTICIPANT SHALL KEEP CONFIDENTIAL AND SHALL NOT DISCLOSE ANY SUCH
PROPRIETARY INFORMATION TO ANY THIRD PARTY, EXCEPT AS REQUIRED TO FULFILL HIS OR
HER DUTIES IN CONNECTION WITH EMPLOYMENT BY THE BUNGE GROUP, AND SHALL NOT
MISUSE, MISAPPROPRIATE OR EXPLOIT SUCH PROPRIETARY INFORMATION IN ANY WAY.  THE
RESTRICTIONS CONTAINED HEREIN SHALL NOT APPLY TO ANY INFORMATION WHICH (I) WAS
ALREADY AVAILABLE TO THE PUBLIC AT THE TIME OF DISCLOSURE, OR SUBSEQUENTLY
BECAME AVAILABLE TO THE PUBLIC, OTHERWISE THAN BY BREACH OF THIS AWARD AGREEMENT
OR (II) THE DISCLOSURE OF WHICH WAS REQUIRED BY ORDER OF ANY COURT OR
ADMINISTRATIVE AGENCY.  UPON ANY TERMINATION OF THE PARTICIPANT’S EMPLOYMENT
WITH THE BUNGE GROUP, THE PARTICIPANT HEREBY AGREES TO RETURN IMMEDIATELY TO THE
BUNGE GROUP ALL PROPRIETARY INFORMATION AND COPIES THEREOF IN THE POSSESSION OF
THE PARTICIPANT.


 


(II)                                  NO COMPETING EMPLOYMENT.  DURING THE
PERIOD BEGINNING ON THE DATE OF GRANT AND CONTINUING UNTIL THE END OF THE
TWELFTH MONTH FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY
REASON WITH THE BUNGE GROUP (SUCH PERIOD TO BE REFERRED TO AS THE “RESTRICTED
PERIOD”), THE PARTICIPANT SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF BUNGE,
DIRECTLY OR INDIRECTLY, WHETHER AS OWNER, CONSULTANT, EMPLOYEE, PARTNER,
VENTURER, OR AGENT, THROUGH STOCK OWNERSHIP, INVESTMENT OF CAPITAL, LENDING OF
MONEY OR PROPERTY, RENDERING OF SERVICES, OR OTHERWISE (EXCEPT OWNERSHIP OF LESS
THAN 5% OF THE NUMBER OF SHARES OUTSTANDING OF ANY SECURITIES WHICH ARE PUBLICLY
TRADED), (A) COMPETE WITH THE BUNGE GROUP, OR (B) PROVIDE SERVICES TO, WHETHER
AS AN EMPLOYEE OR CONSULTANT, OR OWN, MANAGE, OPERATE, CONTROL, PARTICIPATE IN
OR BE CONNECTED WITH (AS A SHAREHOLDER, PARTNER, OR SIMILAR OWNER) ANY
CORPORATION, FIRM, PARTNERSHIP, JOINT VENTURE, SOLE PROPRIETORSHIP OR OTHER
ENTITY WHICH COMPETES WITH THE BUNGE GROUP, EXCEPT FOR THE AFOREMENTIONED
OWNERSHIP OF LESS THAN 5% OF ANY PUBLICLY TRADED SECURITIES.  THE RESTRICTED
PERIOD SHALL BE EXTENDED BY THE LENGTH OF ANY PERIOD DURING WHICH THE
PARTICIPANT IS IN BREACH OF ANY OF THE TERMS OF THIS SECTION 6(C)(II).

 

3

--------------------------------------------------------------------------------


 

(iii)                               Restrictions on Solicitation.  During the
Restricted Period, and except as required pursuant to the Participant’s duties
to the Bunge Group in connection with the employment relationship, the
Participant shall not, directly or indirectly:  (i) solicit or contact any
customer of the Bunge Group (or any other entity that the Participant knows is a
potential customer with respect to specific products of the Bunge Group and with
which the Participant has had contact during the period of his or her employment
with the Bunge Group) for any commercial pursuit that to the knowledge of the
Participant is in competition with the Bunge Group or that to the knowledge of
the Participant is contemplated from time to time during the period of his or
her employment with the Bunge Group by any corresponding business plan;
(ii) take away or interfere or attempt to interfere with any custom, trade,
business or patronage of the Bunge Group, or induce, or attempt to induce, any
employees, agents or consultants of or to the Bunge Group to do anything from
which the Participant is restricted by reason of this Section 6(c); or
(iii) offer or aid others to offer employment to employees of the Bunge Group,
or interfere or attempt to interfere with any employees of the Bunge Group.  The
Restricted Period shall be extended by the length of any period during which the
Participant is in breach of any of the terms of this Section 6(c)(iii).

 

(iv)                              Application of Covenants.  The activities
described in this Section 6(c) shall be prohibited regardless of whether
undertaken by the Participant in an individual or representative capacity, and
regardless of whether performed for the Participant’s own account or for the
account of any other individual, partnership, firm, corporation or other
business organization (other than Bunge).

 

(v)                                 Injunctive Relief.  Without limiting the
remedies available to Bunge, the Participant acknowledges that a breach of any
of the covenants contained in this Section 6(c) may result in irreparable injury
to Bunge for which there is no adequate remedy at law, that it shall not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, Bunge shall be entitled to seek a temporary
restraining order or a preliminary or permanent injunction restraining the
Participant from engaging in activities prohibited by this Section 6(c) or such
other relief as may be required to specifically enforce any of the covenants in
this Section 6(c).

 

(d)                                 Plan Document Controls.  In the event of any
conflict between the provisions of this Award Agreement and those of the Plan,
the provisions of the Plan shall control.

 

(e)                                  Applicable Law.  This Award Agreement shall
be governed by and subject to the laws of the State of New York and to all
applicable laws and to the approvals by any governmental or regulatory agency as
may be required.

 

(f)                                    Validity.  The invalidity or
unenforceability of any provision of this Award Agreement shall not affect the
validity or enforceability of any other provision of this Award Agreement, which
shall remain in full force and effect.  The parties intend that any offending
provision shall be enforced to the fullest extent to which it is enforceable,
that any unenforceable portion thereof be severed from this Award Agreement, and
that this Award Agreement, as modified to sever any such unenforceable portion,
shall be enforced to the fullest extent permitted by law.  In the event that all
or any portion of the Nonqualified Stock Option is forfeited pursuant to the
terms of the Plan or this Award Agreement, such forfeiture shall be automatic
and shall not require any further action by the Participant or the Company.

 

4

--------------------------------------------------------------------------------


 

(g)                                 Notices.  All notices and other
communications provided for herein shall be in writing and shall be delivered by
hand, telecopy or facsimile transmission or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the attention of the Participant at the mailing address set
forth on the Notice of Nonqualified Stock Option Grant which is part of this
Award Agreement (or to such other address as the Participant shall have
specified to Bunge in writing) and, if to Bunge, to it at its principal offices
which are currently located at 50 Main Street, 6th Floor, White Plains, New York
10606, attention Chief Personnel Officer.  All such notices shall be
conclusively deemed to be received and shall be effective, (i) if delivered by
hand, upon receipt, (ii) if sent by telecopy or facsimile transmission, upon
confirmation of receipt by the sender of such transmission or (iii) if sent by
registered or certified mail, on the fifth day after the day on which such
notice is mailed.

 

(h)                                 Waiver.  The waiver by either party of
compliance with any provision of this Award Agreement by the other party shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach of such party of a provision of this
Award Agreement.

 

(i)                                     Committee Decisions Final.  Any dispute
or disagreement which shall arise under, or as a result of, or pursuant to, or
in connection with, the interpretation or construction of the terms of this
Award Agreement or the Nonqualified Stock Option granted hereunder shall be
determined by the Committee, and any such determination (including, without
limitation, any determination of Fair Market Value) and any other determination
by the Committee under or pursuant to this Award Agreement and any
interpretation by the Committee of the terms of the Nonqualified Stock Option
shall be final and binding on all persons affected thereby.

 

(j)                                     Amendments.  The Committee shall have
the power to alter or amend the terms of this Award Agreement as set forth
herein from time to time, in any manner consistent with the provisions of
Section 14 of the Plan, and any alteration or amendment of the terms of the
Award by the Committee shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person; provided, however, that, except as
contemplated by Section 14 of the Plan, no such alteration or amendment may,
without the consent of the Participant, adversely affect the rights of the
Participant under this Award.  The Committee shall give written notice to the
Participant of any such alteration or amendment as promptly as practicable after
the adoption thereof.  Notwithstanding any provision herein to the contrary, the
Board shall have the broad authority to amend this Award to take into account
changes in applicable tax laws, securities laws, accounting rules and other
applicable state and Federal laws.

 

(K)                                  ENTIRE AGREEMENT; HEADINGS.  THIS AWARD
AGREEMENT AND THE OTHER RELATED DOCUMENTS EXPRESSLY REFERRED TO HEREIN SET FORTH
THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO.  THE HEADINGS
OF SECTIONS AND SUBSECTIONS HEREIN ARE INCLUDED SOLELY FOR CONVENIENCE OF
REFERENCE AND SHALL NOT AFFECT THE MEANING OF ANY OF THE PROVISIONS OF THIS
AWARD AGREEMENT.

 

(l)                                     Counterparts.  This Award Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

(m)                               Market Standoff Agreement.  The Participant,
if requested by Bunge and an underwriter of Common Stock (or other securities)
of Bunge, agrees not to sell or otherwise transfer or dispose of any Common
Stock (or other securities) of Bunge held by the Participant during the period
requested by the underwriter managing any public offering of Common Stock (or
other securities) of Bunge following the effective date of a registration
statement of Bunge filed under the U.S. Securities Act

 

5

--------------------------------------------------------------------------------


 

of 1933, as amended, provided that all similarly situated officers and directors
of Bunge are required to enter into similar agreements.  Such agreement shall be
in writing in a form satisfactory to Bunge and such underwriter.  Bunge may
impose stop-transfer instructions with respect to the shares (or other
securities) subject to the foregoing restriction until the end of such period.

 

(n)                                 Share Ownership Guidelines.  The Optionee,
if subject to Bunge’s share ownership guidelines, agrees to comply with the
conditions and restrictions imposed by such guidelines with respect to any
Shares obtained in connection with the exercise of any Nonqualified Stock
Option.

 

(o)                                 Securities Laws Compliance.  No Shares shall
be issued or transferred under this Award Agreement unless the Committee
determines that such issue or transfer is in compliance with all applicable U.S.
federal, state and/or foreign securities laws and regulations, including without
limitation, Bermuda laws and regulations.

 

(p)                                 Change in Control.  Upon a Change in
Control, the Optionee’s Nonqualified Stock Option shall be subject to
Section 13(b) of the Plan.

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

BUNGE LIMITED

EQUITY INCENTIVE PLAN

NOTICE OF EXERCISE

 

The undersigned Participant hereby elects to exercise the Nonqualified Stock
Option (“Option”) with respect to the number of Shares set forth below:

 

1.                                      Participant Information.

 

Participant:

Social Security Number:

Work Location:

Daytime Phone Number:

 


2.                                      DETAILS OF EXERCISES.

 

Date of
Grant

 

Number of Options to be
Exercised

 

Per Share Exercise
Price (US $)

 

Total Exercise Cost
(US $)

 

Method of Payment of Exercise Cost
(select from methods “a” through “d”
in section 4 below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 


3.                                      EXERCISE INFORMATION.

 


O  EXERCISE MY OPTION UPON RECEIPT OF THIS NOTICE OF EXERCISE.

o  Exercise my Option when a Bunge common share attains a price of $         on
the New York Stock Exchange Composite Index.

 


4.                                      METHOD OF PAYMENT OF EXERCISE COST. 
(INDICATE FORM OF PAYMENT.)

 

a. Cashless Exercise:

 

o  Subject to Bunge’s approval and applicable laws, I irrevocably elect to have
a securities broker sell Shares and to deliver all or part of the sales proceeds
to Bunge pursuant to the Bunge cashless exercise program.


 

o  Sell    of the Shares

 

o  Sell only enough Shares to satisfy the Total Exercise Cost and/or tax
withholding.

 

b. Check:

 


O  I ENCLOSE A CASHIER’S CHECK OR BANK CHECK IN THE AMOUNT OF THE TOTAL EXERCISE
COST AND/OR TAX WITHHOLDING.

 

c. Currently Owned Shares:

 

o  Subject to the approval of Bunge and applicable laws, I elect to surrender
Shares that I already own to satisfy the Total Exercise Cost and/or tax
withholding.  The effectiveness of this Notice of Exercise is contingent upon
Bunge’s receipt of such Shares.

 

d.  Cash/Share Combination:

 

o  Subject to the approval of Bunge and applicable laws, I elect to satisfy the
Total Exercise Cost and/or tax withholding through a combination of the above
alternatives, as described below:

 

 

 

5.                                      Tax Information.

 

o  I am subject to U.S. income taxes.

o  I am not subject to U.S. income taxes.

 

Tax Consequences.  I UNDERSTAND THAT I MAY SUFFER ADVERSE TAX CONSEQUENCES AS A
RESULT OF THE EXERCISE OF THE OPTION.  I REPRESENT THAT I HAVE CONSULTED WITH MY
TAX CONSULTANT(S) IN CONNECTION WITH SUCH EXERCISE AND THAT I AM NOT RELYING ON
BUNGE FOR ANY TAX ADVICE.

 

--------------------------------------------------------------------------------


 

6.                                      Employment Status.

 

o  I am currently employed or provide services to Bunge.

 

o  My employment with, or service to, Bunge terminated on
                            .

 

I acknowledge and agree that the terms of the Award Agreement (which is hereby
incorporated by reference) under which the Option was granted govern the terms
and conditions applicable to the Option and the exercise thereof.

 

 

 

 

 

Date:

Signature of Participant

 

This is to verify our receipt and acceptance of this Notice of Exercise and full
payment of the Total Exercise Cost.

 

 

BUNGE LIMITED

 

 

 

 

 

 

Date:

Authorized Signature

 

--------------------------------------------------------------------------------